EXHIBIT 22
                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


David W. Lynas, as Trustee for the next-       Court File No.: 18-cv-2301 (JRT/KMM)
of-kin of James C. Lynas,

                            Plaintiff,
                                                  THE MEND DEFENDANTS
 vs.                                            SUPPLEMENTAL ANSWERS TO
                                               PLAINTIFF’S INTERROGATORIES
 Linda S. Stang, acting in her individual
 capacity as a Sherburne County
 correctional officers, et al.,

                            Defendants.


TO:    Plaintiff and his Attorneys, Robert Bennett, Andrew Noel, Kathryn Bennett, and
       Marc Betinsky, Gaskins Bennett & Birrell L.L.P., 333 South Seventh Street,
       Minneapolis, Minnesota 55402

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendants

Alyssa Pfeifer, Jennie Thompson, Michael Robertson, PysD, Todd Leonard, M.D., and

MEnD Correctional Care, PLLC (collectively the “MEnD Defendants”) by and through

their attorneys Anthony J. Novak and Carolin J. Nearing, Larson • King, LLP, 2800 Wells

Fargo Place, 30 East 7th Street, St. Paul, Minnesota, 55101, hereby submit the following

objections and supplemental answers to Plaintiff’s Interrogatories subject to all of the

general objections and specific objections previously set forth. These answers are provided

as ordered by the Court arising out of the informal dispute resolution on Plaintiffs motion

to compel,
                                      ANSWERS

INTERROGATORY NO. 3: Identify the counties/municipalities, including Sherburne
County, that MEnD has contracted with between January 1, 2015 through trial.

      ANSWER: The MEnD defendants object to this Interrogatory on the grounds it is
      overly broad and seeks irrelevant information. Notwithstanding these objections
      and subject to them, active Minnesota contracts with MEnD included the following
      counties:

      Aitkin, Becker, Beltrami, Benton, Carver, Chippewa, Clay, Clearwater,
      Cottonwood, Crow Wing, Dakota, Douglas, Fillmore, Houston, Hubbard, Jackson,
      Kandiyohi, Meeker, Mille Lacs, Morrison, Nobles, Olmsted, Otter Tail, Pennington,
      Pine, Redwood, Renville, Sherburne, St Louis, Steams, Traverse, Wadena,
      Watonwan, Wilkin, Wright.

      MEnD also provides care in counties in Iowa, Wisconsin, and Illinois.

      SUPPLEMENT: Subject to previously stated objections, in November, 2017,
      MEnD had contracts with the following counties: Aitkin, Beltrami, Benton, Carver,
      Chippewa, Clay, Clearwater, Cottonwood, Crow Wing, Dakota, Douglas, Fillmore,
      Houston, Hubbard, Kandiyohi, Meeker, Mille Lacs, Morrison, Nobles, Olmsted,
      Otter Tail, Pennington, Redwood, Renville, Sherburne, St. Louis, Steams, Traverse,
      Wadena, Wilkin, Wright.

INTERROGATORY NO. 13: Specify each death which has occurred via non-homicidal
manners in correctional facilities where MEnD Correctional Care PLLC was the contracted
medical provider in the last five (5) years. For each, include the facility where the death
occurred, the date on which the incident occurred and the manner of death.

      ANSWER: This Interrogatory is objected to as it is overly broad as to location and
      in subject matter relative to the claims here, and thus does not comport with the
      factors of proportionality; and as seeking information that is confidential and
      protected by state and federal patient privacy and health record laws.
      Notwithstanding these objections and subject to them, MEnD does not maintain
      specific information regarding facility death data. However, in 2017 MEnD began
      keeping track of the number of in-custody deaths in the facilities for which it
      provides services. In 2017 there were five deaths by suicide and two non-suicide
      deaths; in 2018 there were two deaths by suicide and two non-suicide deaths; and
      as of the end of June 2019, there has been one death by suicide and one non-suicide
      death.




                                             2
        SUPPLEMENT: Subject to previously stated objections, and limited by the
        Court’s requirement that MEnD “provide a list to the plaintiff of all suicides or
        suspected suicides of which it is aware that occurred in the three years ahead of the
        death at issue...”, MEnD did not maintain records regarding deaths by suicide in
        facilities where it provides services prior to 2017. At this point in time, MEnD is
        aware of four deaths by suicide between November 2014 and November 2017: one
        in Beltrami County, one in Nobles County, one in Fillmore County, and one in
        Sherburne County. MEnD does not have information on the circumstances
        surrounding these suicides outside of the one in Sherburne County (Dylan Brenner).
        MEnD is also aware of a death by suicide sometime in 2015 in Crow Wing County,
        but is not aware of the circumstances surrounding that death.


                                                  By:
                                                        ^TodcfCeonard, M.D., CCHP-P
                                                          President and CEO
                                                          MEnD Correctional Care, PLLC




Date:                                      LARSON - KING, LLP


                                           By.
                                           Anthony J. Nov      03511
                                           Carolin J. Neariqg (0291/^l)
                                           Bradley R. Pro     t (0396079)
                                           2800 Wells Fargo Place
                                           30 E. Seventh Street
                                           St. Paul, MN 55101
                                           Tel: (651)312-6500
                                           Fax: (651)312-6618

                                           Attorneys for Defendants Alyssa Pfeifer, Jennie
                                           Thompson, Michael Robertson, PsyD, Todd
                                           Leonard, MD, and MEnD Correctional Care,
                                           PLLC

                                              3
                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

 David W. Lynas, as Trustee for the next-
 of-kin of James C. Lynas,                        Court File No,: 18-CV-2301 (JRT/KMM)

                            Plaintiff,

 vs.                                                     AFFIDAVIT OF SERVICE
                                                               BYEMAIL
 Linda S. Stang, acting in her individual
 capacity as a Sherburne County
 correctional officers, et al.,

                            Defendants.

STATE OF MINNESOTA)
                  ) ss.
COUNTY OF RAMSEY )

       Judith A. Adam, being first duly sworn, states and alleges that on October 30,2019,
she served the following:

        1    The MEnD Defendants’ Supplemental Answers to Plaintiffs’ Interrogatories

upon:

Kathryn H. Bennett, Esq.                        Jason M. Hiveley, Esq.
Robert Bennett, Esq,                             Stephanie A. Angolkar, Esq.
Marc Betinsky, Esq.                             Iverson Reuvers Condon
Gaskins Bennett & Birrell                       9321 Ensign Avenue South
333 South Seventh Street, Suite 3000            Bloomington, MN 55438
Minneapolis, MN 55402                           jasonh@irc-lawr.com
kbennett@gaskinsbennett.com                     stephanie@irc-law.com
rbennett@gaskinsbennett.com
mbetinsky@gaskinsbennett.com

via email.


Subscribed and sworn to before
me on October 30 2019.


                                          B       JUDITH MHEGLUND
                                          f ±ARY PUBUC' M'NNESOTA
                                          F MY COMMISSION EXPIRES 01/31/20
